PER CURIAM HEADING








                                        NO.
12-07-00205-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          APPEAL
FROM THE 
IN THE INTEREST OF
J.K.C.,
C.H.-N.C., AND
I.N.-R.C.,   §          COUNTY COURT AT LAW OF
MINOR CHILDREN
§          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing
statement was due to have been filed at the time the appeal was perfected,
i.e., May 17, 2007.  See Tex. R. App. P. 32.1.  On June 7, 2007, this court notified
Appellant that she should file a docketing statement immediately if she had not
already done so.  On the same date, by
separate letter, this court notified Appellant that the filing fee was due on
or before June 18, 2007.
            Because
Appellant did not file the docketing statement as requested in our June 7, 2007
letter, this court issued a second notice on June 27, 2007 advising Appellant
that the docketing statement was past due. 
The notice also advised Appellant that the filing fee in the appeal was
due to have been paid on or before June 18, 2007, but had not been received.  See Tex.
R. App. P. 5.  The notice further
provided that unless the docketing statement and filing fee were filed on or
before July 9, 2007, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3.  The date for filing the docketing statement
and the filing fee have passed, and Appellant has not complied with the court’s
request.  Because Appellant has failed,
after notice, to comply with Rules 5 and 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered July 18, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
(PUBLISH)